Stephens, J.
1. Where a seller, on delivery to a carrier for shipment to the purchaser of the commodity contracted for, draws a sight draft upon the purchaser for the purchase-money and causes the draft to be transmitted through a bank to a bank at the point of destination, for presentation to the purchaser, the seller impliedly consents to any reasonable or unavoidable delay accompanying the presentation and collection of the draft. Where, upon arrival of the draft at the collecting bank, the plaintiff was absent from his place of business, but paid the draft on the following day, such delay does not demand the inference, as a matter of law, that the plaintiff had failed to pay cash, as contracted for, for the commodity shipped, and therefore does not demand the inference, as a matter of law, that the seller was absolved from his contractual obligation to make future deliveries under the contract.
2. In a suit by the purchaser against the seller upon two contracts for the sale of personalty, certain correspondence between opposing counsel was properly admitted as tending to establish a written admission by counsel for the defendant, with authority from the defendant, of the existence of the contracts sued on, and therefore taking them out of the statute of frauds. Capital City Brick Co. v. Atlanta Ice Co., 5 Ga. App. 436 (63 S. E. 562).
3. A letter from the plaintiff, making demand upon the defendant for performance of the contract, was properly admitted in evidence.
4. The contract price of a commodity sold is not necessarily the market value of the commodity on the date of the sale. It follows, therefore, *138that evidence that the market value of the commodity increased by a certain amount between the date of the contract and the date for delivery under the contract, in the absence of evidence as to the market value on the date the contract was entered into other than the price agreed upon in the contract, and in the absence of evidence as to the market value upon the date for delivery other than the contract price named in a new contract made on that date for the sale of a commodity of the same description, is insufficient to establish conclusively without dispute the amount of damage suffered by the purchaser resulting from a breach of the contract, namely, the difference between the contract price and the market value of the commodity sold at the time and place for delivery.
Decided February 26, 1926.
5. There being no evidence that the time for delivery, as provided for in the first contract, which was within ten days after its execution on October 23, 1922, had been extended beyond that period to November 9, 1922, or any other date, the damages for a breach of that contract must be determined with reference to the time for delivery specified therein. Since, under the ruling in paragraph 4 above, the evidence does not conclusively establish the amount of damages resulting from a breach of the fii;st contract, the court erred in directing the verdict for the plaintiff as respects this contract.
6. The evidence demanded a verdict for the plaintiff in a definite amount for a breach of the second contract sued upon, namely, the contract dated November 2, 1922.
7. No error, except as indicated above, appears.

Judgment, reversed.

Jenhins, P. J., and, Bell, J., concur.
Allen & Pottle, for plaintiffs in error.
Sibley & Sibley, contra.